IRVING R. KAUFMAN, Circuit Judge
(concurring):
Although I concur in Judge Brieant’s opinion for the court, in light of Judge Meskill’s dissent, I believe a few words are necessary to clarify the basis for our holding.
On October 16, 1979, William White, a New Haven policeman, and his union filed this action in Connecticut Superior Court against the City of New Haven and several of its officials seeking a declaratory judgment that the examination procedures it employed for promotion of patrolmen to the rank of sergeant violated the City Charter and Civil Service Rules. According to the amended complaint, local law requires that promotions be based on a rank ordering that combines scores on both physical and written examinations, and, until recently, the City’s system conformed with this law. Under that system, however, very few Blacks won promotions, while under the revised procedure, a larger number of Blacks qualified.
On November 27, the City and its officials petitioned for removal of the action to *589the district court under 28 U.S.C. § 1443(2), alleging they refused to return to the abandoned formula on the ground that to do so would violate Title VII, 42 U.S.C. § 2000e, the Law Enforcement Administration Act, 42 U.S.C. § 3766(c), the requirements of federal revenue sharing, 31 U.S.C. § 1242, and 42 U.S.C. §§ 1981 and 1983.
Judge Burns, however, remanded the case to state court on appellees’ motion. She recognized that § 1443(2) permits state officials to remove to federal court actions against them for refusing to act, where their refusal is based upon the command of a federal statute protecting civil rights. Nevertheless, she held that since appellants refused to admit that their actions violated local law, they had no right to remove absent a state court determination of such a violation. The case was therefore remanded without prejudice to removal at a later date.
The civil rights removal statute, 28 U.S.C. § 1443(2), confers the right of removal upon state officials sued in state court “for refusing to do any act on the ground that it would be inconsistent with” a federal law providing for equal rights. Judge Meskill would have us read into the statute a requirement that removing defendants admit they have flouted state law before they may look to a federal court for adjudication of their claimed duties under federal law. Such a strained interpretation would unnecessarily restrict the statute’s intended scope, and would place an undue burden upon the conscientious state officials whom § 1443(2) is designed to protect.
It is significant that at a conference in Judge Burns’s chambers, the appellants stated that, if they were to administer the examination as they had in the past and as appellees were demanding, they would violate federal law. They contended, moreover, that the new procedure they intended to follow was authorized both by state and federal law. Judge Meskill finds this position troublesome and questions its sincerity and plausibility, specifically doubting whether appellants were in fact motivated by respect for federal civil rights law. This assumption of insincerity is not solidly grounded. Indeed, it would only have some basis if appellants claimed that state law required the course of action they were then following and no other. In such an instance, state law would constitute a sufficient explanation for their behavior, and other motivations would be irrelevant.
But these facts are not present here. Appellants’ position, as I comprehend it, is that state law permits both the new and old systems. The appellants can, therefore, plausibly answer the relevant question under § 1443(2) (“Why did you refuse to act as plaintiffs would have you do?”) by citing their concern for the federal mandate.1 The alternative query posed by Judge Mes-kill (“Why did you choose to violate state law?”) presupposes that the old system in fact contravened state requirements. In my view, removal should not be conditioned upon such an admission of wrongdoing, nor should it require renunciation of alternative defenses to plaintiff’s claims. My dissenting colleague would exact too high a price for exercising the right of removal.
The removal statute in this instance introduces the requirement of a conflict between state and federal law only through its reference to a suit against a state official for refusing to act. Since such an action will necessarily charge a violation of a duty under state law, it is totally sufficient for the removing defendant merely to state that his refusal to act as plaintiff demands is grounded upon a federal law providing for equal rights. The statute does not require that he admit his violation of state law nor is it relevant to his right to remove. The element of conflict between *590state and federal law which is a prerequisite for removal is supplied in this instance by the appellees’ averments taken in conjunction with those of appellants.
The procedure advanced by my dissenting brother would shift the focus of the court’s attention from “the subjective reason for the defendants’ failure to act,” Bridgeport Education Association v. Zinner, 415 F.Supp. 715, 722 (D.Conn.1976), to whether a federal-state conflict in reality existed. This issue, however, goes to the merits, and should not be erected as a jurisdictional barrier, barring defendants at the threshold of the federal court.
The sparse legislative history of § 1443(2) makes its purpose clear: “to enable State officers, who shall refuse to enforce State laws discriminating in reference to [the rights created by § 1 of the 1866 Civil Rights Act] on account of race or color, to remove their cases to the United States courts when prosecuting for refusing to enforce those laws.” Cong. Globe, 39th Cong., 1st Sess. 13676 (1863) (remarks of Rep. Wilson), quoted in Zinner, supra, 415 F.Supp. at 718. The scope of the statute has since been broadened to include defenses based upon any federal law providing for equal rights, but its basic purpose remains: to open a federal forum to state officials in the position of appellants. I cannot subscribe to the view that this statute was intended to exact from its beneficiaries a confession that the claim against them was valid as a matter of state law before they could avail themselves of its protection and their right to a federal forum.
Our holding today will not trigger a stampede of litigants, further burdening the federal courts. The sparse case law under the removal clause of § 1443(2) testifies to the extreme rarity of this situation. As the majority opinion points out, it is realistic to suppose that state officials sued for alleged derelictions of duty will normally prefer a state forum’s adjudication of the controversy. When state officials exercise the extraordinary right of seeking removal, it would seem to be a significant indication that they are foregoing their accustomed forum because the federal issue they seek to litigate is so substantial. Accordingly, I agree with Judge Brieant that the judgment of the district court should be reversed.

. Indeed, serious questions as to the propriety of the testing procedure formerly employed were brought to appellants’ attention in New Haven County Silver Shields Inc. v. The New Haven Department of Police Services, Civ. N-77-329, which is now pending before Judge Bums. Plaintiffs in that action charge, inter alia, racial discrimination in promotions within the New Haven Police Department, and tender a specific challenge to the old testing procedure.